                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

Sheronda L. Parker,              )              Case No. 0:17-cv-03089-DCC
                                 )
                  Plaintiff,     )
                                 )
v.                               )                          ORDER
                                 )
Commissioner of Social Security, )
                                 )
                  Defendant.     )
________________________________ )

      On March 26, 2019, Robertson H. Wendt, Jr., counsel for Plaintiff, filed a motion

for attorney's fees pursuant to the Equal Access to Justice Act (“EAJA”). ECF No. 29.

In the motion, counsel requests reimbursement for representation provided in the above-

referenced case in the amount $8,999.50 and $400 in costs. Id. The Commissioner filed

a stipulation by and between the parties to an attorney fee of $8,000.00 and $400 in costs.

ECF No. 30. Accordingly, the court grants Plaintiff's motion and directs the Commissioner

to pay Plaintiff the stipulated sum of $8,000.00 and $400 in costs. Such payment shall

constitute a complete release from and bar to any and all further claims that Plaintiff may

have under the EAJA to fees, costs, and expenses incurred in connection with disputing

the Commissioner's decision.

      This award is without prejudice to the rights of Plaintiff's counsel to seek attorney

fees under section 206(b) of the Social Security Act, 42 U.S.C. § 406(b), subject to the

offset provisions of the EAJA. Under Astrue v. Ratliff, 130 S.Ct. 2521, 2528–29 (2010),

EAJA fees awarded by this court belong to Plaintiff and are subject to offset under the
Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). In the event Plaintiff has no

present debt subject to offset and Plaintiff has executed a proper assignment to Plaintiff’s

counsel, Defendant is directed to make the payment due to Plaintiff’s counsel. If Plaintiff

has no debt subject to offset and no proper assignment has been made by Plaintiff to

counsel, Defendant is directed to make the check due pursuant to this Order payable to

Plaintiff and delivered to Plaintiff’s counsel.

              IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
May 13, 2019
Spartanburg, South Carolina
